PER CURIAM.
In this Anders appeal,1 we find on the face of the record that there is a discrepancy between the oral pronouncement and the written sentence. In the context of the entire plea and sentencing hearing, it appears that the discrepancy is the result of a scrivener’s error. Accordingly, we remand for the trial court to resolve the discrepancy between the oral pronouncement and the written order. Higginbotham v. State, 659 So.2d 461; Marchand v. State, 546 So.2d 1184 (Fla. 5th DCA 1989); Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), rev. denied, *425554 So.2d 1170 (Fla.1989). In all other respects, the convictions and sentences are affirmed.
AFFIRMED; REMANDED for correction of scrivener’s error.
COBB, SHARP, W. and ANTOON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).